PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


VIRGINIA INTERNATIONAL TERMINALS,      
INC.,
                         Petitioner,
                 v.
BENNY R. EDWARDS; DIRECTOR,                       No. 04-1338
OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,
                     Respondents.
                                       
               On Petition for Review of an Order
                 of the Benefits Review Board.
                         (03-0244-BRB)

                      Argued: December 2, 2004

                      Decided: February 16, 2005

     Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.



Reversed by published opinion. Judge Luttig wrote the opinion, in
which Judge Motz and Judge Duncan joined.


                             COUNSEL

F. Nash Bilisoly, IV, VANDEVENTER BLACK, L.L.P., Norfolk,
Virginia, for Petitioner. Gregory Edward Camden, MONTAGNA,
KLEIN, CAMDEN, L.L.P., Norfolk, Virginia, for Respondents.
2           VIRGINIA INTERNATIONAL TERMINALS v. EDWARDS
                             OPINION

LUTTIG, Circuit Judge:

   Petitioner Virginia International Terminals ("VIT") petitions for
review of an order of the Benefits Review Board of the United States
Department of Labor, which granted attorney’s fees to respondent
Benny R. Edwards on a supplemental claim for compensation under
the Longshore and Harbor Worker’s Compensation Act (LHWCA).
Because we hold that Edwards is not entitled to an award of attor-
ney’s fees under the LHWCA, we reverse the judgment of the Bene-
fits Review Board.

                                  I.

   Edwards was injured on February 22, 2002, while working as an
employee of VIT. He filed an LS-203 "Claim for Compensation"
form with the Office of Workers’ Compensation Programs ("OWCP")
on February 28, 2002, seeking disability compensation under the
LHWCA. J.A. 7. In response to this filing, VIT voluntarily paid
Edwards temporary total disability benefits for a period beginning on
February 26, 2002, and filed a "Payment of Compensation Without
Award" form with the OWCP, dated March 18. J.A. 8. VIT termi-
nated those disability payments as of March 31, 2002, because a doc-
tor had cleared Edwards to resume work on April 1. J.A. 9. Thus,
within eighteen days of the initial filing of Edwards’ claim related to
the February 22 injury, VIT voluntarily paid him disability benefits
for the period from February 26 through March 31.

   Several months later, on July 29, 2002, Edwards’ counsel sent a
brief letter to the Program Director at OWCP, requesting disability
benefits relating to the same February 22 injury for the period from
February 23 through February 25 and requesting "a conference on the
issue of temporary total disability benefits" for that period. J.A. 10.
On August 1, the district director replied with a letter to Edwards’
counsel, requesting medical evidence to support his demand for addi-
tional benefits and noting that VIT’s representative claimed that
"there was no support of loss time [sic] until February 26th." J.A. 38.
Edwards’ counsel replied on August 26, declining to provide medical
support and requesting formal adjudication before an ALJ. J.A. 50-51.
            VIRGINIA INTERNATIONAL TERMINALS v. EDWARDS                  3
On August 27, rather than undergoing formal adjudication, VIT paid
benefits for the three contested days. J.A. 13. At no point did the dis-
trict director hold an informal conference or issue a written recom-
mendation on the issue of the three days’ supplemental benefits
claimed by Edwards.

   Subsequently, Edwards’ counsel filed a petition for $117.00 of
attorney’s fees for work in connection with the request for the three
days’ supplemental benefits. J.A. 15-16. VIT objected to the fee peti-
tion, and the ALJ denied the petition on the grounds that fees were
not authorized by 33 U.S.C. § 928(b). J.A. 17. On appeal, the Benefits
Review Board reversed the ALJ’s decision and held that attorney’s
fees were due pursuant to 33 U.S.C. § 928(a). J.A. 68-71. VIT now
petitions for review of the Board’s order, arguing that neither section
928(a) nor section 928(b) authorizes a fee award in this case.

                                    II.

   We review the Benefits Review Board’s interpretation of the
LHWCA de novo, because the Board is not a policy-making agency
and its statutory interpretation is thus not entitled to any special defer-
ence from the court. Potomac Electric Power Co. v. Director, Office
of Worker’s Compensation Programs, 449 U.S. 268, 279 n.18 (1980);
Gilchrist v. Newport News Shipbuilding & Dry Dock Co., 135 F.3d
915, 918 (4th Cir. 1998).

   Section 928 of the LHWCA provides for attorney’s fees in two rel-
evant sets of circumstances. First, section 928(a) provides for a fee
award in cases where the employer refuses to pay any compensation
after the filing of a claim and the claimant subsequently successfully
prosecutes the claim with the assistance of an attorney:

     If the employer or carrier declines to pay any compensation
     on or before the thirtieth day after receiving written notice
     of a claim for compensation having been filed from the dep-
     uty commissioner, on the ground that there is no liability for
     compensation within the provisions of this chapter and the
     person seeking benefits shall thereafter have utilized the ser-
     vices of an attorney at law in the successful prosecution of
4           VIRGINIA INTERNATIONAL TERMINALS v. EDWARDS
    his claim, there shall be awarded . . . a reasonable attorney’s
    fee against the employer or carrier . . . .

33 U.S.C. § 928(a) (emphasis added). Second, section 928(b) pro-
vides for a fee award in cases where the employer initially pays vol-
untary compensation and a subsequent dispute arises about total
amount of compensation due — but only in highly specified circum-
stances:

    If the employer or carrier pays or tenders payment of com-
    pensation without an award . . . and thereafter a controversy
    develops over the amount of additional compensation, if
    any, to which the employee may be entitled, the deputy com-
    missioner or Board shall set the matter for an informal con-
    ference and following such conference the deputy
    commissioner or Board shall recommend in writing a dispo-
    sition of the controversy. If the employer or carrier refuse to
    accept such written recommendation, within fourteen days
    after its receipt by them, they shall pay or tender to the
    employee in writing the additional compensation, if any, to
    which they believe the employee is entitled. If the employee
    refuses to accept such payment or tender of compensation,
    and thereafter utilizes the services of an attorney at law, and
    if the compensation thereafter awarded is greater than the
    amount paid or tendered by the employer or carrier, a rea-
    sonable attorney’s fee . . . shall be awarded in addition to
    the amount of compensation. . . . In all other cases any
    claim for legal services shall not be assessed against the
    employer or carrier.

33 U.S.C. § 928(b) (emphases added). VIT argues that neither of
these provisions entitles Edwards to a fee award. We agree.

                                   A.

   First, contrary to the Board’s interpretation, Edwards is not entitled
to attorney’s fees under the plain language of section 928(a). That
section authorizes a fee award only if "the employer . . . declines to
pay any compensation on or before the thirtieth day after having
received written notice of a claim for compensation having been filed
            VIRGINIA INTERNATIONAL TERMINALS v. EDWARDS                5
from the deputy commissioner . . . ." 33 U.S.C. § 928(a) (emphasis
added). VIT contends that this section is inapplicable because VIT
voluntarily paid Edwards compensation for the February 22 injury by
March 18, within thirty days of the February 28 filing of his LS-203
form. In contrast, Edwards argues that the submission of his informal
July 29 letter to the Program Director constituted a separate "claim for
compensation having been filed" within the meaning of section
928(a), and that VIT’s initial refusal to pay the additional three days’
benefits on that supplemental claim constituted "declin[ing] to pay
any compensation" on that "claim." 33 U.S.C. § 928(a).

   We reject Edwards’ argument for two reasons. First, the most natu-
ral reading of the phrase "filing a claim" refers to a formal action that
initiates a legal proceeding, rather than an informal action that seeks
to alter or amend a pre-existing settlement on a prior claim. See, e.g.,
Webster’s Third New International Dictionary 849 (1986) (defining
"file" as "to place (as a paper or instrument) on file among the legal
or official records esp. by formally receiving, endorsing, and enter-
ing" and "to perform the first act of (as a lawsuit): commence"
(emphases added)); Black’s Law Dictionary 642 (7th ed. 1999)
(defining "file" as "[t]o deliver a legal document to the court clerk or
record custodian for placement into the official record" and "to com-
mence a lawsuit"). Moreover, the context in which the phrase is used,
namely a statutory provision that carefully details the procedural con-
ditions for a fee award, confirms that this narrow and unambiguous
meaning of the phrase is correct, rather than the broad, vague mean-
ing of "filing a claim" that Edwards would ascribe. See Brown v.
Gardner, 513 U.S. 115, 118 (1994) ("The meaning of statutory lan-
guage . . . depends on context."). Thus Edwards’ submission of an
informal letter, referring back to a claim previously "filed" via the
requisite LS-203 form and requesting a modification of the benefits
received for the same injury, did not constitute a "claim for compen-
sation having been filed" under section 928(a).

   Second, under a longstanding canon of interpretation, adjacent stat-
utory subsections that refer to the same subject matter — here, attor-
neys’ fee awards under the LHWCA — must be read in pari materia
as if they were a single statute. See United States v. Srnsky, 271 F.3d
595, 602 (4th Cir. 2001) (holding that the language in adjacent statu-
tory subsections must be read in pari materia). This canon applies
6           VIRGINIA INTERNATIONAL TERMINALS v. EDWARDS
squarely to the adjacent subsections 928(a) and 928(b) of title 33. But,
as quoted above and discussed below, section 928(b) exhaustively
specifies conditions for fee awards in circumstances where, as here,
the employer initially pays compensation voluntarily after the filing
of a claim, but then refuses a supplemental request for benefits on the
same claim. See 33 U.S.C. § 928(b) ("If the employer or carrier pays
or tenders payment without an award . . . and thereafter a controversy
develops over the amount of additional compensation, if any, to
which the employee may be entitled . . . ." (emphasis added)). Con-
gress’ specification in section 928(b) of detailed conditions for fee
awards in disputes about supplemental benefits on voluntarily paid
claims would have no effect whatsoever if, as Edwards urges, the
applicant’s submission of a letter that created a "controversy . . . over
the amount of additional compensation" under section 928(b) also
constituted "a claim for compensation having been filed" under sec-
tion 928(a). Every dispute about supplemental benefits would be gov-
erned by the less stringent conditions of section 928(a), and the more
stringent conditions of section 928(b) would be rendered superfluous.
Therefore, reading section 928(a) as in pari materia with section
928(b), it is evident that Edwards’ letter of July 29 did not constitute
"a claim for compensation having been filed," and section 928(a)
authorizes no fee award for him.

   In holding to the contrary, the Board relied principally on Pool Co.
v. Cooper, 274 F.3d 173 (5th Cir. 2001), which held an employer lia-
ble for attorney’s fees under section 928(a), despite the fact that the
employer had voluntarily paid benefits prior to the filing of any claim
— and then refused to pay once a formal claim was filed. Id. at 186-
87. But Pool Co. is inapposite because, in that case, the employer’s
voluntary payment was prior to any formal filing by the applicant: the
employee was injured, the employer voluntarily paid benefits, and
then the employee filed a formal claim, after which the employer
declined any further compensation. See id. Therefore, in Pool Co. the
conditions of section 928(a) were unambiguously fulfilled. See 33
U.S.C. § 928(a) ("If the employer or carrier declines to pay any com-
pensation . . . after receiving written notice of a claim for compensa-
tion having been filed . . . ." (emphasis added)); Richardson v.
Continental Grain Co., 336 F.3d 1103, (9th Cir. 2003) ("Fees under
subsection (a) are available even though the Company voluntarily
paid compensation before receiving notice of the claim. The relevant
            VIRGINIA INTERNATIONAL TERMINALS v. EDWARDS                 7
time period we look to for determining whether the employer
‘declined to pay any compensation’ begins with receiving notice of
the claim, and ends thirty days after." (emphases added)). In contrast,
here VIT voluntarily paid benefits within thirty days after Edwards’
formal claim, thereby rendering section 928(a) inapplicable. We thus
conclude that Edwards was not entitled to a fee award under section
928(a).

                                   B.

   Likewise, as the ALJ initially held, Edwards is not entitled to a fee
award under section 928(b). Where "the employer or carrier pays or
tenders payment of compensation without an award . . . and thereafter
a controversy develops over the amount of additional compensation,"
section 928(b) requires all of the following: (1) an informal confer-
ence, (2) a written recommendation from the deputy or Board, (3) the
employer’s refusal to adopt the written recommendation, and (4) the
employee’s procuring of the services of a lawyer to achieve a greater
award than what the employer was willing to pay after the written rec-
ommendation. Id. None of these four conditions is fulfilled in
Edwards’ case, because the district director never held an informal
conference or issued a written recommendation on the supplemental
claim.* The failure to hold an informal conference or issue a written
recommendation is fatal to a claim for attorney’s fees under the plain
terms of section 928(b). See Pool Co., 274 F.3d at 186 ("[N]o infor-
mal conference with the Department of Labor ever took place. . . .
[T]hat fact poses an absolute bar to an award of attorney’s fees under

   *At oral argument, Edwards’ counsel suggested that the Director’s
individual communications with the parties by telephone and the letter of
August 1, taken collectively, could be treated as an "informal confer-
ence," and that the August 1 letter could be treated as a "written recom-
mendation." But even if it were plausible to treat the phone calls and
letter as a de facto "informal conference," it is obvious that the letter,
which merely demanded medical evidence to support the supplemental
claim, did not constitute a "written recommendation" for the disposition
of that claim under section 928(b). See J.A. 38 ("If you want the 23rd to
the 25th of February paid, then provide medical to support the claim.
[VIT’s agent] says that there was no support of loss time until February
26th and she paid that.").
8           VIRGINIA INTERNATIONAL TERMINALS v. EDWARDS
§ 28(b)."); Todd Shipyards Corp. v. Director, Office of Workers’
Compensation Programs, 950 F.2d 607, 608 (9th Cir. 1991) ("Section
928(b) does not authorize the payment of attorneys’ fees for services
performed by a claimant’s attorney, unless the record shows that the
employer or carrier refused to accept the written recommendation of
the claims examiner following an informal conference.").

   Edwards protests that, despite the word "shall" in section 928(b),
the decision to hold an informal conference actually lies within the
discretion of the District Director. See 20 C.F.R. § 702.311. But the
fact that the District Director has power to determine whether the con-
ditions of section 928(b) are satisfied does not nullify those manda-
tory statutory conditions. See Sidwell v. Express Container Servs.,
Inc., 71 F.3d 1134, 1138 (4th Cir. 1995) ("[F]aithful to our promise,
we will interpret the [LHWCA] as it is written, and as we have been
instructed by the Supreme Court to do with respect to this very Act.").
Plainly, under section 928(b), a fee award is not available absent an
informal conference and written recommendation. None occurred
here, and so Edwards was not entitled to a fee award under this sub-
section.

                           CONCLUSION

   Because neither section 928(a) nor section 928(b) authorizes a fee
award in this case, the judgment of the Benefits Review Board is
reversed and the case is remanded with instructions that judgment be
entered in favor of petitioner VIT.

                                                          REVERSED